Mr. PRESIDING JUSTICE BARRY, dissenting: I respectfully dissent from the decision reached in the majority opinion. I believe the result of the trial court was proper and should be affirmed. Nevertheless, I do agree with much of the majority opinion’s commentary on the abuse that occurred in the election process here. The record leaves no doubt that candidate Caputo actually touched the ballots and read aloud the results for each office voted on the ballots that he read to the election judges doing the tally sheets. Caputo so participated in reading a relatively small percentage of the actual ballots cast and did so with the express approval of the election judges and the poll watchers, including his opponent’s poll watcher. The trial court properly concluded from this evidence that no fraud actually resulted in the election because of Caputo’s handling of the ballots. The trial court further made a finding that there was no evidence of alleged irregularities otherwise. The record contains the corroborating testimony of Jerome Diss in support of the statement of Caputo that he offered to assist the election judges only when election judge Diss discovered a foreign particle in his eye and had difficulty seeing. Caputo’s opponent’s poll watcher, Sandra Miney, unequivocally testified that she did not object to Caputo helping the election judges and that her permission was sought beforehand. Of all the people present in the polling place during the count no one made any allegation of any specific fraudulent miscounting or wrongdoing by Caputo. In fact Engel’s poll watcher, Sandra Miney, testified that she had been keeping her own tally of the votes when Caputo called them out and her tally showed Caputo losing at the time he finished calling the ballots he was allowed to read. I conclude, as did the trial court, that although the opportunity existed for Caputo to act fraudulently with regard to the counting of the ballots, no evidence was produced that Caputo did act fraudulently. Based upon these facts as they appear in the record on appeal, I cannot agree with the conclusion of the majority opinion that Caputo’s actions tainted the sanctity of the ballots and the entire election process. I do not condone the actions of candidate Caputo. I find them to be not only irresponsible and politically unethical, but totally inconsistent with the normal functioning of our democratic electoral process. I do not, however, find them sufficient to per se cause the results of an apparent valid election to be vitiated as does the majority opinion. However, I do believe that candidate Caputo’s actions as the evidence presents them, normally should have been sufficient for the trial court to order a recount of all the legal ballots cast on that election day for the office of Road Commissioner of Brookfield Township. Such a recount would have been determinative of the issue of whether Caputo’s actions were indeed fraudulent, as alleged, and whether they affected the results of the election. Appropriate to consider in this case is the statement in Kreitz v. Behrensmeyer (1888), 125 Ill. 141, 173, 17 N.E. 232, 242, “If the petitioner makes a prima facie case that there is a necessity that they be recounted, and that they have not been tampered with, the order to that effect will be made.” In the instant case, however, the evidence contained in the record reflects that many opportunities existed for someone other than the town clerk to tamper with and have access to the ballots after the election and prior to the time of delivery to the trial court. The evidence showed that the ballots were turned over to Robert Widman, the town clerk, on the evening of the election after having been counted and were placed by him in a file in his office. Several people had access to the town clerk’s keys, as well as keys of other persons to the town hall building. The town hall building was a multipurpose building used by several different organizations. The various keys which were outstanding, along with the town clerk’s keys, would open not only the building but the town clerk’s office and any file in his office. One of the persons who had these keys was the wife of the losing candidate for Brookfield Township Road Commissioner, the petitioner-appellant, Robert Dale Engel. It is obvious the ballots were not properly preserved for purposes of conducting a recount. Eggers v. Fox (1898), 177 Ill. 185, 52 N.E. 269. Although I disagree with the trial court’s finding that the petitioner failed to make a prima facie case to contest the election, I agree with the result of dismissing the petition because the ballots were not properly preserved and there was no evidence of any fraud. I strongly disagee with the majority opinion’s position that the conduct of Caputo, even without conducting a recount, is sufficient to vitiate the election. The present facts would justify an order for a recount of the ballots and votes cast if the ballots had been properly preserved. Such a recount would be determinative of the effect on the election of Caputo’s touching the ballots and calling out the votes. In the absence of the availability of the remedy of a recount, I feel compelled to affirm the judgment below for the reasons stated, thereby not upsetting the results of this election and the governmental operations of Brookfield Township.